DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 7 and 9, filed June 9, 2022, with respect to Claims 1, 3-9, and 11-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 3-9, and 11-20 have been withdrawn. 
Applicant argues that Robertson (US 20140122809A1) states that the dirty data notification is associated with a write command and comparing the number of dirty cache lines against the hidden dirty threshold after a write command is received and processed.  The dirty cache line threshold and dirty data notifications of Robertson, which are based on write commands, are not the same as the read command occupancy (p. 7, 1st paragraph).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated June 9, 2022, and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Robertson US 20140122809A1) teaches graphics application that is configured to execute a large number of write operations to data stored in a line of the L2 cache [0006].  When the number of dirty cache lines is equivalent to or exceeds the hidden dirty threshold, then the tag look-up unit 410 transmits to the frame buffer logic 355 a dirty data notification [0076].  Frame buffer logic 355 receives these dirty data notifications and schedules them for processing.  In doing so, the frame buffer logic 355 opportunistically pulls the dirty data from dirty cache lines and then transmits the dirty data to the DRAM 220 [0077].  However, Robertson states that the dirty data notification is associated with a write command and comparing the number of dirty cache lines against the hidden dirty threshold after a write command is received and processed.  The dirty cache line threshold and dirty data notifications of Robertson, which are based on write commands, are not the same as the read command occupancy.
Another prior art (Walker US 20130346699A1) teaches graphics processing units are known to use caches [0002].  Walker teaches writing back one or more of the dirty cache lines 615 to the main memory, marking these lines as clean, and not invalidating the lines that are written back [0045].  However, Walker does not teach selectively writing back a dirty cache line from the cache to a memory based on a read command occupancy at a system memory controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson (US 20140122809A1) teaches the frame buffer logic 355 opportunistically pulls the dirty data from dirty cache lines and then transmits the dirty data to the DRAM 220 [0077].  
Walker (US 20130346699A1) teaches writing back one or more of the dirty cache lines 615 to the main memory, marking these lines as clean, and not invalidating the lines that are written back [0045].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611